I concur in the opinion of Mr. Justice Bonham herein, but desire to make the following additional observations: As stated by him, the underlying purpose of the joint resolution, as introduced in the House of Representatives, and as amended in the Senate, was to (1) lift the constitutional limitation upon the bonded indebtedness of Newberry County (2) when the proceeds of newly issued bonds were applied to the liquidation of that county's obligations. Under the resolution as passed by the House, bonds might have been issued for the retirement of indebtedness incurred in the future; certainly they could be issued for the discharge of any and all kinds of obligations. Under the Senate amendment, they could be issued solely for the payment of existing indebtedness, and only then when the same was already evidenced by outstanding notes and bonds. Expressed differently, the scope of the "submitting resolution," as introduced into, and passed by, the House of Representatives, was much broader than that contemplated or permitted by the language *Page 410 
of the Senate amendment, which latter narrowed or restricted the purposes for which new bonds might be put into circulation solely to the retirement of existing notes and bonds. I concede that, if a resolution passed by one branch of the assembly be so amended by the other as to broaden or enlarge the authority conferred by the resolution in its original form, the change is so material, substantial, and radical as to require the adoption of such amendment by the originating body by a yea and nay vote; but, when an amendment by either branch of the assembly to a resolution passed by the other merely limits and restricts the scope of the authority conferred, the change made by such an amendment is not substantial or material in the sense that, when the same is returned to the body in which it originated, it must be agreed to by a yea and nay vote, recorded upon the journal. In the case here made, every form of indebtedness authorized to be liquidated by the issuance and sale of bonds under the Senate amendment could have been liquidated under the authority conferred by the House resolution, hence the change in the original resolution worked by the amendment was not so substantial as to necessitate the adoption of the latter by a yea and nay vote when the same was returned to the House.